IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

(ALEXANDRIA)
JOSE SANTOS MARTINEZ -
8757 Georgia Avenue, Suite 400 *
Silver Spring, Maryland 20910 ia
*
Plaintiff, >
%
Vv. * Case No.

k
UMI SUSHI INC. -
20 Dunn Drive *
Stafford, Virginia 22556 *
ok
SERVE: Zhen Lin *
10905 Howitzer Drive =
Fredericksburg, Virginia 22408 -
*
Defendant. *

FEI RICICICICI IARC CSS ICIS RIC OIG SICR ICR IGIOIGSICI I AICI GOI IGG AGI CICA AGI ECAR Ses ok ae ak eae eae

COMPLAINT

Plaintiff Jose Santos Martinez (“Plaintiff”), by and through undersigned counsel, hereby
files suit against Umi Sushi, Inc. (“Defendant”), and herein seeks unpaid wages, statutory
damages. costs, and attorney’s fees against Defendant for violations of Federal Fair Labor
Standards Act (“FLSA”) as set forth below.

PARTIES AND JURISDICTION

1, Plaintiff is an adult resident of the Stafford, Virginia.

2 Defendant is a corporation formed under the laws of the Commonwealth of
Virginia that operates as a Japanese and Pan-Asian style restaurant in Stafford, Virginia.

3. Plaintiff hereby affirms his consent to participate as plaintiffs in a case seeking

unpaid wages and damages under the FLSA and for all statutory relief sought in this action.
4, At all times, Defendant qualified as Plaintiff's “employer” and Plaintiff was
Defendant’s “employee” with rights, protections, and privileges under the FLSA.

a. At all times, Defendant used and sold products (food and drinks) in the operation
of its business that crossed state lines and was otherwise engaged in commerce or in the
production of goods for commerce within the meaning of § 3(s)(1) of the FLSA (29 U.S.C. §
203(s)(1)).

6. At all times, Defendant had gross annual revenues exceeding $500,000.00 and
otherwise qualified as an “enterprise” within the meaning of § 3(r) of the FLSA (29 U.S.C. §
203(r)).

iL At all times, Plaintiff handled goods and work tools (specifically food, drinks, and
related kitchen products) that traveled across state lines and were otherwise individual employees
engaged in commerce or the production of goods for commerce as required by 29 U.S.C. §§ 206-
207.

8. This Court has subject matter Jurisdiction over this matter pursuant to 28 U.S.C. §
1331 (Federal Question).

9. Based on the foregoing, venue and personal jurisdiction is proper in the United
States District Court for the Eastern District of Virginia, Alexandria Division.

FACTS

10. Plaintiff was employed and performed continuous compensable employment

duties for Defendant as a general kitchen employee at its Stafford, Virginia UMI Sushi

Japanese Cuisine Restaurant for the period of about August 2016 through October 6, 2019.
11. During the period of about 2016 through about April 2019, Plaintiff typically
worked six (6) days per week from about 10:30 AM - about 10:00 -] 1:00 PM, with a half-
hour to an hour break each day except for Sunday when he was afforded no break,

12. During the period of about 2016 through about April 2019, Plaintiff regularly
and customarily worked between sixty-four (64) to seventy (70) hours per week.

13. During the period of about May 2019 through October 6, 2019, Plaintiff
typically worked five (5) days per week from about 10:30 AM - about 10:00 -11:00 PM,
with half hour to an hour break each day except for Sunday when he was afforded no break,

14. During the period of about May 2019 through October 6, 201 9, Plaintiff
regularly and customarily worked between fifty-four (54) to sixty (60) hours per week.

15, At all times, Defendant had actual knowledge of all hours Plaintiff worked
each week and suffered or permitted Plaintiff to work all hours as herein alleged.

16. Atall times, Defendant paid Plaintiff as a “day rate” employee, twice per
month.

17. During the period of Plaintiff's employ, Defendant paid Plaintiff at a day rate
of $100.00 per day, plus daily meals with an estimated cost to Defendant of about $50.00 per
week.

18. Atnotime during Plaintiff's employment did Defendant pay Plaintiff at the
time-and-one-half rate required by the FLSA for Overtime worked over forty (40) hours per
week.

19. Atall times, Defendant purchased and posted a Department of Labor

publication at the restaurant that set forth in explicit terms that the FLSA requires that non-

3
exempt employees like Plaintiff must be paid at the time-and-one-half rate for overtime
worked over forty (40) hours per week,

20.

Plaintiff was owed overtime wages at the time-and-one-half rate for overtime Plaintiff

worked for Defendant over forty (40) hours per week.

21. Atal times, Defendant had actual knowledge that the rate and method by

which it paid Plaintiff was in direct violation fo the FLSA time-and-one-half overtime

compensation requirement.

22,

24. Pursuant to the statutory damages provision of the FLSA. Defendant now

owes Plaintiff (i) unpaid overtime Wages in the amount of about twenty thousand dollars

($20,0000.00), plus (ii) Statutory liquidated damages in an equal amount ($20,000.00), plus

Payment of Plaintiff's attorney’s fees and costs.

CAUSE OF ACTION
(Violation of Federal Fair Labor Standards Act - Overtime)
25, Plaintiff re-alleges every allegation set forth above as if each were set forth

herein.
26. As set forth above, Defendant failed to compensate Plaintiff at the FLSA required
time-and-one-half rate for all overtime hours Plaintiff worked over forty (40) hours per week
while in Defendant's employ.

27. Defendant’s failure to pay Plaintiff as required by the FLSA was with actual
knowledge of illegality and was therefore willful and intentional and was not in good faith.

WHEREFORE, Defendant is liable to Plaintiff for all unpaid overtime wages in the
amount of Twenty Thousand Dollars ($20,000.00), or such other amount to be proven at trial,
plus an equal amount in liquidated damages, reasonable attorney’s fees, the costs of this action,
and any other and further relief this Court deems appropriate.

Respectfully submitted,

 
    

Gregg C. Gfeenberg, Bar No.
Zipin, Amster & Greenber ~ LLC
8757 Georgia Avenue, Suite 400
Silver Spring, Maryland 20910
(301) 587-9373 (ph)

(240) 839-9142 (fax)

Email: ggreenberg@zagfirm.com

Counsel for Plaintiff
